MORRIB, District Judge
(dissenting). ' T am unable to concur in the opinion of the circuit judge. The powers of the city of Baltimore to pass ordinances with respect to its public highways are only such as the legislature has given to it. It has been given power to }iass ordinances promoting the interests and insuring the good government of (he city; to open, grade, and pave its public highways; and by the act of 1890 (chapter 370) it was given the power “to regulate the use of the streets, lanes and alleys in said city by railway or other track, gas or other pipes, telegraph, telephone, electric light or other wires or poles-’; and, also, it has-such further powers as have been given to the city in respect to railroads on its streets by the general railroad law, so far as that law is applicable to city passenger railways. That law (Code, art. 23, § 169), originally passed in 1876 (chapter 242), provides that, in locating any railroad to occupy any streeh it shall he competent for the municipal authorities to agree with (he railroad company upon the manner, terms, and condition upon which the street may be used or occupied, and further provides that no railroad company shall he allowed to pass through the city of Baltimore without the consent, of (he municipal authorities. Possessing (he powers just enumerated, the city passed the Ordinance No. 23, known as the “North Avenue Ordinance,” approved April 8, 1891. It contains- the authority under which (he Lake Roland Elevated Railway Company, as the successor of (tie North Avenue Railway Company, has constructed iis elect trie road in Baltimore city. It is an elaborate ordinance, containing many provisions and conditions. It authorized a double iron railway upon the streets mentioned in it, including Lexington street between North and Charles streets. It directs that the tracks shall be laid under the supervision and direction of the city commissioner, and has other provisions regulating the laying of the tracks. It provided, among other things, that, if any final judgment for damages done to property by the construction of the elevated portion of the road was not paid in (¡0 days, the owner should have the light to enjoin the operation of the railway; also, that, within two years after any successive period of fifteen years from the passage of the ordinance, the city should have the right to buy out the railroad company at a fair valuation. These and other *162provisions seem to indicate that the city, in passing this ordinance, could not have been legislating in the éxercise of a power derived from its general powers to regulate the use of its streets, but must have been “agreeing”- with the railroad company, as empowered by the general railroad law, as to the terms, manner, and conditions upon which the railroad company might use the streets designated, and as to tbe terms upon which it would consent to such use.
This ordinance was before the court of appeals of Maryland in Koch v. Railway Co., 75 Md. 222, 23 Atl. 463, and was treated by that court as one which the city could validly pass except as to the elevated structure to be constructed on "about three-quarters of a mile of its line. As to this, the court of appeals held (January 28, 1892) that it came within the prohibition of the general railway law of the state (Code, art. 23, § 186), which provided that no elevated railroad should.be constructed except under a special charter of the general assembly. Thereupon, for the purpose of curing this difficulty, the legislature was applied to and passed the act approved March 17,1892 (chapter 112). This act recites that, by City Ordinance No. 23, the North Avenue Railway Company was duly authorized and empowered to construct, maintain, and operate an electric railway, with the rights and privileges and subject to the terms and conditions in said ordinance set forth, with the right to elevate its tracks on North street; “but before the railway company can elevate its tracks on North street it is required by law that the sanction of the general assembly of Maryland should be given to said ordinance so far as it relates to the elevation of its tracksand thereupon it enacts that the ordinance is ratified and confirmed, “this ratification to have the same effect as if the mayor and city council of Baltimore, at the time of the passage of said ordinance, had been fully authorized by the general assembly to pass said ordinance and to grant each and all of the powers therein contained; the said mayor and city council to have the same power and control hereafter in reference to the enforcement, amendment or repeal of said ordinance as it has or would have in respect to any ordinance passed under its general powers.” The Lake Roland Company, as successor to the rights of the North Avenue Company, proceeded to construct the road under the terms of this ordinance; but before the railroad was completed, and before it was operated, the city council passed Ordinance No. 1, approved November 18, 1892. It recites that by Ordinance 23 the railroad company had been authorized and licensed to lay double iron railway tracks on Lexington street between North and Charles streets; and “whereas, it appears to the mayor and city council of Baltimore that the public safety and convenience and the proper regulation of the use of the streets requires that there shall not be more than one iron railway track laid down, constructed or maintained on said portion of Lexington street,” and after a further recital that notice had been given by the city officials to the railroad company before the tracks were laid that they would be detrimental to the public interest, and that the mayor would, as soon as the city council met, recommend the revoking of the authority to lay such double tracks on Lexington street, it proceeds to enact that the ordinance, so far *163as it authorizes the laying of double tracks on Lexington street, be repealed, and authorizes the maintaining and use of one track only. It is this repeal, enacted, as the city claims, by virtue of its powers derived from the state legislature, which the complainant contends is an impairment of an existing contract between the city and the Lake lioland Elevated Company within the prohibition of the federal constitution.
The act of 1892 (chapter 112), as I understand it, goes to the extent of a recognition by the legislature (as had before been held by the court of appeals of Maryland) that Ordinance 23, except as to the elevated structure, was, when it was passed, a valid exercise of general powers which were vested in the city; and the act provided that, so far as any ordinance passed under those general powers was subject to amendment or repeal by the city, this ordinance should remain so. This proviso, if it has any effective force, must, it seems to me, have reference to some supposed power of the city in its governmental capacity for the public welfare to require the railroad to be constructed or operated or restricted in some manner different from the precise manner set out in the ordinance; some change; of speed differing from that provided in the ordinance, some change with respect to its overhead electric wires, or some change in the location of the tracks on the streets. If it had no reference to some such alteration or modification of the terms of the ordinance, the insertion and enactment of the proviso would seem to have been idle and nugatory.
It may be conceded that, under the general railroad law, the city had the power to “agree” with'the railroad company as to the use of the streets, and, under that power, to make the agreements embodied in Ordinance 23; but, in my judgment, that agreement was necessarily made subject to the rale that, except by express authority from the legislature, the city, being but a trustee of the public highways for the benefit of the public, could pass no irrevocable ordinance depriving itself of its power to regulate the use of the streets so as to prevent danger to the public. As soon as it becomes apparent that a privilege of using the streets has been granted by it which works danger to the public, it becomes the duty of the city to so regálale or modify (he privilege as to protect the public, especially if this can be done without destroying the essential substance of the privilege. Parties entering into contractual relations with a municipal corporation, in its municipal character, do so with notice that it cannot contract away its own governmental functions and duties, which are to.be exercised from time to time for the benefit of the public, as occasion requires. This doctrine had been repeatedly enforced by the court of appeals of Maryland with regard to the city of Baltimore, and is the law of the state. State v. Graves, 19 Md. 351; Rittenhouse v. Mayor, etc., 25 Md. 337; Goszler v. Georgtown, 6 Wheat. 593; Illinois Cent. R. Co. v. Illinois, 146 U. S. 387, 13 Sup. Ct. 110. It is the general law that a grant by the legislature itself of a privilege or franchise does not restrict the power to enforce regulations for the public safety not inconsistent' with the essential rights granted by the charter. .New Or*164leans Gaslight Co. v. Louisiana Light & Heat Producing- & Manuf'g Co., 115 U. S. 650, 6 Sup. Ct. 252.
If in any case it is doubtful whether or not there has been an irrevocable grant of the use of a public highway, the rule applies that the construction favorable to the public, and not to the private grantee, should prevail. In considering the rightfulness of the exercise of the governmental power of the city to regulate the use of the streets by railways, it is to be noticed, in this case, that Ordinance No. 1, while it is a restriction, does not take away the right to maintain a railway on Lexington street, and is not destructive of the object of the ordinance which it, in small part, repeals. The portion of Lexington on which the railroad company is restricted to one track consists of three short.blocks in the heart of the city, where the street is of a steep grade, and is less than the usual width, and where it passes some of the principal public buildings. There is shown by the proofs to have been diversity of opinion among the property owners on the street as to the danger, inconvenience, and obstruction resulting from double tracks; but enough appears to show that the position taken by the city officials and by the city council .has strong support, and that it is a case in which it cannot be said that the action of the city council was wanton and in bad faith. With the strong presumption in favor of the reasonableness of the ordinance, I cannot see how, upon the testimony, it can be declared to be unreasonable and oppressive. Cases may be found in which the courts have held with regard to horse railroads in cities that it was not a justifiable withdrawal of a valid grant to reduce the railroad to one track, but the special circumstances must control. An electric railroad, in its speed, in the weight and momentum of its cars, in the danger to persons on foot and in vehicles (especially when the cars are run onfrequented and narrow streets), approximates the danger of steam locomotives, rather than that of horse cars; and the duty of the city with regard to them is more stringent in proportion to Hie greater danger. If the city had ordained that the public safety required that but one car at a time should be allowed on Lexington street hill, so that there never should be both one ascending and one descending, it would be difficult to maintain that such an ordinance was not a proper exercise of the power to regulate the use of the street. The restriction to one track accomplishes the same result, with the advantage that the track is in the middle of the street. In my judgment, the restriction to the use of one track, under the circumstances, is an exercise of a governmental power, which the city never parted with, and subject to which the “North Avenue Ordinance” was accepted by the railroad company.
I have briefly stated my dissent without citation or discussion of authorities, for the reason that the authorities have been fully cited' and discussed in the opinions delivered in the court of appeals of Maryland in the case of the Lake Roland El. Ry. Co. v. City of Baltimore, 77 Md. 352, 26 Atl. 510.